DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.  Claims 1, 2, 4, 6-11 and 13-17 remain pending in the application.  Claim 17 remains withdrawn from consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “control unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2003/0196942 to Jones in view of U. S. Patent 5,440,972 to English.
Referring to claims 1 and 6-8, Jones teaches a pumping system for at least one aquatic application including a pool (10), the pumping system comprising:
a variable speed motor (driven by the “VFD”) coupled to a pump (2) (Fig. 4; paragraphs [0028], [0030], [0050], [0052] and [0054]),
a user interface (5) configured to receive an input including a desired mode of operation, the desired mode of operation including at least an idle mode; and a controller (the “processor”) in electrical communication with the variable speed motor and the user interface (5) and arranged to operate the variable speed motor at an actual speed that is substantially infinitely variable between a minimum speed and a maximum speed (Figures 1 and 4; paragraphs [0027], [0028], [0030], [0050], [0052] and [0054]),
the controller (interface 5 and the “processor” therein) configured to determine a current value of a flow rate (from sensor 6) in the pumping system associated with the desired mode of operation (Fig. 4; paragraph [0030]),
the controller configured to substantially continuously modify the actual speed of the variable speed motor based on the current value in order to operate the variable speed motor at a substantially minimum speed to achieve the desired mode of operation with a substantially minimal energy usage (Fig. 4; paragraphs [0029], [0030] and [0052]),
the controller configured to determine that there is an obstruction in the pumping system (via vacuum sensor 7) and automatically stop flow by ceasing operation of the motor to help prevent an entrapment (Fig. 4; paragraph [0035]),

wherein the user interface (5) includes a plurality of selectors and a display (Figures 1 and 4; paragraphs [0024]-[0027], [0038], [0050] and [0052]).
Jones does not teach the use of a heater.  English teaches a pumping system comprising:
a heater (52) operatively coupled to a fluid system (Fig. 3; col. 6 lines 59-61); 
a controller (60, 74) connected to a heater (54) and configured to monitor for operation of the heater (52) (by monitoring the temperature of the water in the heater), wherein when the heater (52) is operating the controller (60) maintaining a substantially minimum speed of a variable speed motor (44) at or above a predetermined minimum speed required during operation of the heater (52) (col. 10, lines 29-34).
It would be obvious to one of skill in the art, at the time of invention, to make the pumping system taught by Frederick with the heater and control taught by English in order to achieve the correct temperature at the outlet of the pumping system (more flow through the heater will reduce the temperature while less flow will increase the temperature).
Referring to clam 16, Jones teaches a variable-speed pumping system for at least one aquatic application including a pool, the variable-speed pumping system comprising: 
a pump (2) (Fig. 4; paragraph [0055]);

a filter arrangement (3) operatively connected between the pool (1) and the pump (2) to filter fluid circulated by the pump (2) (Fig. 4; paragraph [0055]);
a filter sensor (6) operatively connected to the filter arrangement (3) to sense a present flow rate of the fluid being moved through the filter arrangement (3) (Fig. 4; paragraphs [0052], [0055] and [0056]);
a user interface (5) configured to receive an input for at least one mode of operation, the at least one mode of operation including an idle mode speed (Figures 1 and 4; paragraphs [0027], [0028], [0030], [0050], [0052] and [0054]), and
a control unit (5 and the processor within) having a variable-speed drive (VFD) electrically connected to the variable-speed motor to drive the variable-speed motor at a variable speed within a range of operation over a time period (Figures 1 and 4; paragraphs [0024]-[0034], [0050], [0052] and [0054]), the control unit operating to:
monitor the filter sensor (6) to sense a present level of filtering (Fig. 4; paragraphs [0052], [0055] and [0056]); and 
compare the present level of filtering to a sufficient level of filtering bounded by an insufficient level of filtering and an excessive level of filtering, and increase the variable speed if the present level of filtering is below the insufficient level of filtering and decrease the variable speed if the present level of filtering is above the excessive level of filtering (Fig. 4; paragraphs [0052], [0055] and [0056]).
Jones does not teach the use of a heater.  English teaches a pump comprising:

It would be obvious to one of skill in the art, at the time of invention, to modify the pumping system taught by Jones, with the heater sensor taught by English in order to achieve the correct temperature at the outlet of the pumping system (more flow through the heater will reduce the temperature while less flow will increase the temperature).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2003/0196942 to Jones in view of U. S. Patent 5,440,972 to English and U. S. Patent 4,545,906 to Frederick.
Jones and English teach all the limitations of claim 1, as detailed above, but are silent as to the use of a vacuum.  Frederick teaches a pumping system wherein:

It would be obvious to one of skill in the art, at the time of invention, to make the pumping system taught by Frederick with the increase in speed for vacuuming taught by Frederick in order to allow the pool pump system to also be used to vacuum the pool.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2003/0196942 to Jones in view of U. S. Patent 5,440,972 to English and U. S. Patent 6,264,432 to Kilayko.
Jones and English teach all the limitations of claim 1, as detailed above, but do not teach a controller that determines is the pump has lost a prime.  Kilayko teaches a pumping system wherein:
a controller (68) determines that the pump has lost a prime (col. 6 lines 25-35, wherein it is explained that air is sensed by an increase in pump speed which indicates a loss of a prime).
It would be obvious to one of skill in the art, at the time of invention, to modify the pumping system taught by Jones with the determination of a loss of a prime (by monitoring the pump speed) taught by Kilayko in order to eliminate the need for “an operator to detect a loss-of-prime condition” (Kilayko col. 3 lines 53-55).
Claims 9-11 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2003/0196942 to Jones in view of U. S. Patent 5,440,972 to English and U. S. Patent 5,117,233 to Hamos.
Referring to claims 9-11, Jones and English teach all the limitations of claim 1, as detailed above, but do not teach a remote user interface. Hamos teaches a pumping system comprising:
a remote user interface (19); and 
a controller (13) is coupled to the remote user interface (19) through a wireless radio signal connection (col. 5 lines 1-10; Fig.).
It would be obvious to one of skill in the art, at the time of invention, to modify the pumping system taught by Jones with the remote user interface taught by Hamos in order to control the pumping system from within the aquatic application (Hamos col. 3 lines 45-48).
Referring to claim 15, Jones and English teach all the limitations of claim 1, as detailed above, but do not teach a second user interfaces. Hamos teaches a pumping system comprising:
a second user (32, 37) interface with a second master controller (19) for receiving a desired mode of operation (the first user interface is either of 31 and 36 for master controller 14) (col. 5 lines 22-33).
It would be obvious to one of skill in the art, at the time of invention, to modify the pumping system taught by Jones with the two user interfaces taught by Hamos in order to provide a convenient control system for the user (Hamos col. 7 line 59 - col. 8 line 33).
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2003/0196942 to Jones in view of U. S. Patent 5,440,972 to English and U. S. Patent 6,065,946 to Lathrop.

It would be obvious to one of skill in the art, at the time of invention, to modify the pumping system taught by Jones, with the permanent magnet motor taught by Lathrop in order to drive a centrifugal pump (Lathrop col. 4 lines 3-6) and further because it has been held that a simple substitution of one known element, the broadly disclosed Jones motor, for another, the narrowly disclosed Lathrop motor, to obtain predictable results, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2003/0196942 to Jones in view of U. S. Patent 5,440,972 to English and U. S. Patent Publication 2002/0176783 to Moeller.
Jones and English teach all the limitations of claim 1, as detailed above, but are silent as to the type of motor used. Moeller teaches a pumping assembly wherein:
a variable speed motor (5) (paragraph [0027] lines 1-4) includes a three-phase motor (paragraph [0034] lines 1-5).
It would be obvious to one of skill in the art, at the time of invention, to modify the pumping system taught by Jones, with the three-phase motor taught by Moeller in order to drive a centrifugal pump (Moeller paragraph [0027] lines 1-3) and further because it has been held that a simple substitution of one known element, the broadly disclosed Jones motor, for another, the narrowly disclosed Moeller motor, to obtain predictable 
Response to Arguments
Applicant's arguments filed on July 8, 2021 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746